Dtkman, J.:
The defendant procured an order for the examination of the plaintiff before trial. Then the plaintiff, on motion, obtained an order directing the defendant to allow the plaintiff’s attorney to inspect the machine on which the plaintiff was working at the time he sustained the injury for which the action is brought. The order contained a stay of the examination of the plaintiff until his attorney should be allowed to examine the machine. From this last order we have this appeal.
We find neither precedent nor authority for this order. Under the common law, the Revised Statutes and the Code of Procedure, courts of record possessed jurisdiction and power to compel a party to an action to produce and discover books of account, papers and documents, or to permit an inspection and copy thereof. This same right is now continued by our Code of Civil Procedure. We find no law and have been referred to none carrying the right of discovery or inspection to the private personal property of an adverse party in a civil action.
This order is founded on an affidavit of the plaintiff’s attorney, that he cannot cross-examine his client on the preliminary examination before trial, or comprehend such examination without an inspection of the machine previous thereto. There is neither power nor discretion in this court to assist him in that respect. Such an exercise of power would be a usurpation of authority to search and inspect the private premises of a citizen, in a manner and for a purpose not tolerated by our law. Even the power vested in the courts to order discovery and inspection of books of account and documents is discretionary and not obligatory, and is exercised with great caution, where the party applying has some right or interest in the accounts or papers. No discovery or inspection will be ordered even of account books or documents which are of strictly private character.
The dwellings of our citizens will be of small security to them if they may be invaded by their enemies and searched for articles of personal property to be inspected under an order of a court. Such a proceeding would be at war with all our traditions as freemen, and should find justification in some direct mandate of the law at least. Neither can this order be upheld as a condition to the *644examination of the plaintiff. That order was granted as a right secured by law, and did not proceed from the favor of the court. The order should be reversed, with costs and disbursements.
Barnard,. P. J., concurred; Pratt, J., not sitting.
Order reversed, with costs and disbursements, and unconditional order to examine plaintiff granted.